Name: Commission Regulation (EEC) No 1131/91 of 2 May 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 5 . 91 No L 113/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1131/91 of 2 May 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 24 to 30 April 1991 for the pound sterling and the Spanish peseta lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom in the cereals and sugar sector and to Spain in the eggs and poultrymeat sector ; whereas , pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts applicable to the United Kingdom and Spain in the sectors concerned should be amended and, pursuant to Article 6a of Regu ­ lation (EEC) No 1677/85, the agricultural conversion rate applicable to the United Kingdom, Spain and Portugal in the pigmeat sector should be adjusted, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, HAS ADOPTED THIS REGULATION: Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (3), as last amended by Regulation (EEC) No 287/91 (4), and in particular Article 7 thereof, Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (s), as last amended by Regulation (EEC) No 1103/91 (6); 1 . The column headed 'United Kingdom' in parts 1 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto. Whereas Commission Regulation (EEC) No 3153/85 (7)&gt; as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating 2 . The column headed 'Spain' in parts 1 , 3 , 4, 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto . (') OJ No L 164, 24. 6 . 1985 , p . 6 . C) OJ No L 201 , 31 . 7 . 1990 , p. 9 . C) OJ No L 312 , 18 . 11 . 1988 , p. 16. (4) OJ No L 35, 7 . 2 . 1991 , p . 10 . O OJ No L 122 , 14 . 5 . 1990 , p. 1 . C) OJ No L 110 , 1 . 5 . 1991 , p . 44 . O OJ No L 310 , 21 . 11 . 1985 , p. 4. ( ¢) OJ No L 358 , 8 . 12 . 1989, p. 28 . 3 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 6 May 1991 . No L 113/2 Official Journal of the European Communities 6. 5 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission Official Journal of the European Communities No L 113/36. 5 . 91 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I \ Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 11-1 7285 985,78 985,78 1 244,06 1 244,06 985,78 985,78 936,52 936,52 936,52 899,06 899,06 985,78 985,78 936,52 936,52 1 195,13 1 126,18 1 380,09 443,60 955,25 917,04 955,25 - 1 000 kg - 1,215 1,215 1,701 1.701 1,215 1,215 1,155 1,155 1,155 1,108 1,108 1,215 1,215 1,155 1,155 1,474 1,389 1.702 0,547 1,178 1,131 1,178 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 11-1 11-2 11-1 11-1 7286 7287 7285 7286 I 955,25 1 562,82 1 290,74 1 258,69 1 429,38 1 429,38 1 005,49 955,25 1 311,13 955,25 955,25 1 005,49 955,25 955,25 917,04 1,178 2,187 1,591 1,552 1,762 1,762 1,240 1,178 1,617 1,178 1,178 1,240 1,178 1,178 1,131 No L 113/4 Official Journal of the European Communities 6. 5 . 91 Positive Negative CN code Table Additional]code Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-6 11-6 7158 7159 1103 29 40 1103 29 90 1104 11 10 110411 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 005,49 955,25 955,25 955,25 1 311,13 917,04 1 618,31 1 005,49 955,25 1 084,36 955,25 955,25 955,25 1 311,13 1 498,44 955,25 917,04 1 618,31 1 258,69 917,04 917,04 1 005,49 1 005,49 1 005,49 1 005,49 955,25 955,25 955,25 1 005,49 955,25 955,25 955,25 1 005,49 955,25 955,25 955,25 739,33 295,73 1 754,68 1 311,08 1 667,01 1 245,58 1 451,61 1 665,96 1 665,96 1,240 1,178 1,178 1,178 1,617 1,131 1,995 1,240 1,178 1,337 1,178 1,178 1,178 1,617 1,847 1,178 1,131 1,995 1,552 1,131 1,131 1,240 1,240 1,240 1,240 1,178 1,178 1,178 1,240 1,178 1,178 1,178 1,240 1,178 1,178 1,178 0,912 0,365 2,163 1,616 2,055 1,536 1,790 2,054 2,054 11-3 11-3 7290 7291 11-3 11-3 7290 7291 11-1 11-1 7285 7286 11-4 11-4 7294 7295 C) No L 113/56. 5 . 91 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl CN code Table Additionalcode Notes  1 000 kg  11-4 11-4 11-5 11-5 11-4 C) C) o C) 11-4 11-4 11-4 17-9 17-9 1108 12 00 1108 1300 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 23-1 23-1 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 1 488,52 1,835 1 488,52 1,835 1 488,52 1,835 1 488,52 1,835 1 488,52 1,835 1 488,52 1,835 1 488,52 1,835 1 488,52 1,835 2 267,29 2,795 1 941,98 2,394 1 488,52 1,835 1 488,52 1,835 1 488,52 1,835 2 030,70 2,504 1 419,52 1,750 1 488,52 1,835 407,13 0,502 843,34 1,040 407,13 0,502 843,34 1,040 407,13 0,502 872,42 1,076 407,13 0,502 872,42 1,076 1 971,55 2,431 118,29 0,146 1 376,57 5,394 2 753,14 10,788 215,10 0,843 430,20 1,686 2 282,11 8,942 4 564,22 17,885 118,29 0,146 1 494,86 5,540 2 871,43 10,934 118,29 0,146 333,39 0,989 548,49 1,832 118,29 0,146 2 400,40 9,088 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 O O O O O o o (2) o o (2 ) o o C) o o o No L 113/6 Official Journal of the European Communities 6. 5. 91 Negative United Kingdom Denmark Italy France Greece Ireland CN code Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr FF Dr fir! £ Lit 2309 10 13 2309 10 31 2309 10 33 II \ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc II\ \ I 1 - 1 000 kg  23-8 7631 0 Il 4 682,51 23-3 7624 I l  23-3 7691 i Il 374,60 23-9 7541 o Il\  23-9 7542 C) Il 1 376,57 23-9 7543 o Il 2 753,14 23-9 7544 O Il  23-9 7545 o 215,10 23-9 7546 o Il 430,20 23-9 7547 o Il  23-9 7548 O 2 282,11 23-9 7549 C) Il 4 564,22 23-9 7645 0 l 374,60 23-9 7646 o 1 751,17 23-9 7647 o Il 3 127,74 23-9 7648 0 Il 374,60 23-9 7649 o 589,70 23-9 7650 (2) Il 804,80 23-9 7651 o Il 374,60 23-9 7652 (') 2 656,71 23-9 7653 o Il 4 938,82 23-4 7624 Il  23-4 7692 Il 739,33 23-10 7541 0 Il\  23-10 7542 o Il 1 376,57 23-10 7543 o Il 2 753,14 23-10 7544 o Il  23-10 7545 0 Il 215,10 23-10 7546 0 Il 430,20 23-10 7547 o Il  23-10 7548 o \ 2 282,11 23-10 7549 0 Il 4 564,22 23-10 7654 0 739,33 23-10 7655 C) 2 115,90 23-10 7656 o 3 492,47 23-10 7657 o 739,33 23-10 7658 o 954,43 23-10 7659 0 Ill 1 169,53 23-10 7660 o I 739,33 23-10 7661 o Il 3 021,44 23-10 7662 (') Ill 5 303,55 23-5 7624 Il  23-5 7693 \ 118,29 23-11 7541 o  23-11 7542 o III 1 376,57 2309 10 51 2309 10 53 18,031 0,462 5,394 10,788 0,843 1,686 8,942 17,885 0,462 5,856 11,250 0,462 1.305 2,148 0,462 9,404 18,347 0,912 5,394 10,788 0,843 1,686 8,942 17,885 0,912 6.306 11,700 0,912 1,755 2,598 0,912 9,854 18,797 0,146 5,394 2309 90 31 2309 90 33 Official Journal of the European Communities No L 113/76. 5 . 91 Negative United Kingdom Denmark . Italy France Greece Ireland CN code Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ In 2309 90 33 2309 90 41 2309 90 43 li\ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc II\ I - 1 ooo kg  23-11 7543 o 2 753,14 23-11 7544 0  23-11 7545 o 215,10 23-11 7546 0 430,20 23-11 7547 o  23-11 7548 O 2 282,11 23-11 7549 0 4 564,22 23-11 7663 o 118,29 23-11 7664 0 1 494,86 23-11 7665 o 2 871,43 23-11 7666 0 118,29 23-11 7667 o 333,39 23-11 7668 (2) 548,49 23-11 7669 o 118,29 23-11 7670 0 2 400,40 23-11 7671 (2) 4 682,51 23-6 7624 \ \  23-6 7694 II 374,60 23-12 7541 0 I  23-12 7542 o 1 376,57 23-12 7543 o 2 753,14 23-12 7544 o  23-12 7545 (2) 215,10 23-12 7546 0 430,20 23-12 7547 0  23-12 7548 (2) 2 282,11 23-12 7549 (2) 4 564,22 23-12 7672 o 374,60 23-12 7673 0 1 751,17 23-12 7674 o 3 127,74 23-12 7675 0 374,60 23-12 7676 (2) 589,70 23-12 7677 o 804,80 23-12 7678 0 374,60 ,23-12 7679 (2) 2 656,71 23-12 7680 o 4 938,82 23-7 7624 ll  23-7 7695 ll 739,33 23-13 7541 (2) I  23-13 7542 0 1 376,57 23-13 7543 (2) 2 753,14 23-13 7544 0  23-13 7545 (2) 215,10 23-13 7546 (2) 430,20 23-13 7547 (2)  10,788 0,843 1,686 8,942 17,885 0,146 5,540 10,934 0,146 0,989 1,832 0,146 9,088 18,031 0,462 5,394 10,788 0,843 1,686 8,942 17,885 0,462 5,856 11,250 0,462 1,305 2,148 0,462 9,404 18,347 0,912 5,394 10,788 0,843 1,686 2309 90 51 2309 90 53 No L 113/8 Official Journal of the European Communities 6. 5 . 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl  1 000 kg  2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 O O O O (2&gt; (2&gt; O O O O. (2) 2 282,11 4 564,22 739,33 2 115,90 3 492,47 739,33 954,43 1 169,53 739,33 3 021,44 5 303,55 8,942 17,885 0,912 6,306 11,700 0,912 1,755 2,598 0,912 9,854 18,797 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules ,  added casein and/or caseinate. Official Journal of the European Communities No L 113/96. 5 . 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negauve Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pea Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg live weight - C) o o o 1 147,44 1 147,44 1 147,44 1 147,44 1 147,44  100 kg net weight - o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O 2 180,13 2 180,13 2180,13 2 180,13 1 744,11 1 744,11 2 616,16 2 616,16 1 744,11 2 983,34 1 939,17 1 939,17 310,27 310,27 1 551,33 484,79 484,79 2 423,96 1 551,33 2 423,96 2 423,96 484,79 2 423,96 2 983,34 2 423,96 1 744,11 2 489,94 2 489,94 2 489,94 2 489,94 1 491,67 998,27 998,27 O C) o on o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 No L 113/ 10 Official Journal of the European Communities 6. 5. 91 (') The compensatoiy amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 6. 5 . 91 Official Journal of the European Communities No L 113/ 11 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts Positive Negative Spain Portugal Denmark Italy France Greece Ireland CN code Tabic Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl P » Esc £ Bfrs/Lfrs Dkr Iit FF Dr £ Irl  100 pieces  8,05 23,49 8,05 - 100 kg  34,99 56,91 53,96 38,46 56.24 43,96 49,99 54,46 54.95 60,23 66.96 81,31 90,34 77,08 84,29 80,34 49,99 54,46 54,95 60,23 81,31 90,34 77,08 84,29 80,34 148,14 59,91 45,61 31,58 82,48 77,48 140,35 31,58 115,39 66.25 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 No L 113/ 12 Official Journal of the European Communities 6. 5 . 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  45,61 31,58 87,91 41,21 74,18 140,35 31,58 177,00 148,14 99,38 92,71 88,38 45,61 31,58 126,43 82,48 122,21 77,48 115,91 140,35 31,58 148,14 59,91 45,61 31,58 82,48 77,48 140,35 31,58 115,39 66,25 45,61 31,58 87,91 41,21 74,18 140,35 31,58 177,00 148,14 99,38 92,71 88,38 45,61 31,58 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 6. 5 . 91 Official Journal of the European Communities No L 113/13 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lac FF Dr £ Irl 0207 43 51 I - 100 kg ­126,43 ; 0207 43 53 li|| 82,48 0207 43 61 122,21 0207 43 63 Illi 77,48 0207 43 71 li 115,91 0207 43 81 Il 140,35 0207 43 90 IlIlli 31,58 0209 00 90 l 70,17 0407 00 11 I II - 100 pieces16,78 0407 00 19 \ ||Il 5,75 0407 00 30 I \ I  100 kg ­50,70 0408 11 10 \ 237,27 0408 19 11 Il\ 103,42 0408 19 19 \ \ IIIl 110,52 0408 91 10 \ \ 229,16 0408 99 10 \ \ 58,81 1602 31 11 16-2 16-2 7323 7324 I 109,89 1602 31 19 16-2 16-2 7323 7324 \ I 154,38 1602 39 11 I \ \ \ 147,96 1602 39 19 16-2 16-2 7323 7324 \ I 154,38 3502 10 91 I I l 205,84 3502 10 99 I I \ 27,88 3502 90 51 I l \ 205,84 3502 90 59 I l l 27,88 No L I 13/ 14 Official Journal of the European Communities 6. 5 . 91 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Ptt Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg a+ea + e 1 393,29 710,58 1 393,29 4,471 2,786 4,471 d+f d+f a+c 710,58 a + c d+f d+f a+c 2,786 a+c a+c a+c a+c a+c+f a+c a+c a + c a+c+f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7223 7098 7099 7114 7224 a+c a+c+f a+c a+c a+c a+c+f a + c+f a+c+f a+c a+c a + c a+c+f a+c+f a+c+f a+c a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f 2,786 710,58 1 393,29 4,471 2,786 710,58 a+c a+c 6. 5 . 91 Official Journal of the European Communities No L 113/15 CN code Table Additionalcode I Positive Negative Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  a + c d+ f a+c+f a+c + f a+c a + c a+c a+c+f a+c+f a + c+f a+c a + c a + c a+c a+c a+c a + c+f a + c+f a+c+f a+c+f a+c+f a + c+f 839,82 860,81 901,51 924,05 1 030,87 1 056,64 a+c d+f a+c + f a+c+f a+c a+c a+c a + c + f a+c+f a + c+f a+c a+c a+c a+c a+c a + c a+c+f a + c+f a+c+f a + c+f a+c + f a+c+f 3,289 3,371 3,533 3,621 4,044 4,145 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 1 990,09 2 039,84 7,407 7,592 b x coef b x coef b X coef b x coef b x coef b x coef b b x coef 5,559 b b x coef 1 785,66 No L 113/16 Official Journal of the European Communities 6. 5 . 91 Negative United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc \ I I I  100 kg  0406 10 10 04-8 7228 \ 1 903,88 I 04-8 7229 \ 1 227,64 I 04-8 7230 Il 1 495,12 04-8 7231 llI 558,02 04-8 7232 \ 762,04 0406 10 90 04-8 7226 \  04-8 7228 \ 1 903,88 04-8 7230 l 1 495,12 04-8 7232 \ 762,04 0406 20 10 \ \ \ I  0406 20 90 04-9 7233 \ 1 903,88 04-9 7234 \ 2 610,97 0406 30 10 04-10 7235 I  04-10 7236 \ 682,68 04-10 7237 I 998,58 04-10 7238 \ 1 449,23 04-10 7239 I 1 718,64 0406 30 31 04-10 7235 \ I  04-10 7236 l 682,68 04-10 7237 I 998,58 \ 04-10 7238 \ 1 449,23 0406 30 39 04-10 7235 \  \ 04-10 7238 \ I 1 449,23 04-10 7239 \ 1 718,64 0406 30 90 l \ I 1 718,64 0406 40 00 04-11 7240 \  \ 04-11 7241 \ 1 785,23 0406 90 11 04-12 7242 \ 1 495,12 04-12 7243 I  l 04-12 7244 \ 1 785,66 04-12 7245 l 1 903,88 04-12 7246 l 1 227,64 I 04-12 7247 \ 1 495,12 0406 90 13 04-13 7248 \  04-13 7250 \ 2 225,04 0406 90 15 04-13 7248 I  04-13 7250 \ 2 225,04 0406 90 17 04-13 7248 \  04-13 7249 I 1 495,12 04-13 7250 \ 2 225,04 0406 90 19 \ \ \  0406 90 21 04-14 7251 I  l 04-14 7252 l 2 025,21 0406 90 23 04-15 7254 I  04-15 7255 \ 1 785,66 6,348 3,822 4,974 1,737 2,527 6,348 4,974 2,527 6,348 8,607 2,283 3,348 4,872 5,777 2,283 3,348 4,872 4,872 5,777 5,777 6,009 4,974 5,559 6,348 3,822 4,974 7,429 7,429 4,974 7,429 6,808 5,559 No L 113/ 176. 5 . 91 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - 0406 90 23 0406 90 25 1 903,88 1 227,64 1 495,12 1 785,66 1 903,88 1 227,64 1 495,12 1 785,66 1 903,88 1 227,64 1 495,12 6,348 3,822 4,974 5,559 6,348 3,822 4,974 5,559 6,348 3,822 4,974 0406 90 27 0406 90 29 1 785,66 1 903,88 1 227,64 1 495,12 5,559 6,348 3,822 4,974 0406 90 31 04-15 7256 04-15 7257 04-15 7258 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 04-15 7254 04-15 7255 04-15 7256 04-15 7257 1 785,66 1 903,88 1 227,64 1 495,12 5,559 6,348 3,822 4,974 0406 90 33 0406 90 35 0406 90 37 1 785,66 1 903,88 1 227,64 1 495,12 1 785,66 1 903,88 1 227,64 1 495,12 1 785,66 1 903,88 1 227,64 1 495,12 1 785,66 1 903,88 1 227,64 5,559 6,348 3,822 4,974 5,559 6,348 3,822 4,974 5,559 6,348 3,822 4,974 5,559 6,348 3,822 0406 90 39 No L 113/ 18 Official Journal of the European Communities 6. 5. 91 Posiuve Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  1 495,12 4,97404-15 04-15 04-15 04-15 04-15 04-15 04-15 7258 7253 7254 7255 7256 7257 7258 1 785,66 1 903,88 1 227,64 1 495,12 5,559 6,348 3,822 4,974 2 610,97 8,607 1 785,66 1 903,88 1 227,64 1 495,12 5,559 6,348 3,822 4,974 1 785,66 1 903,88 1 227,64 1 495,12 5,559 6,348 3,822 4,974 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 1 785,66 1 903,88 1 227,64 1 495,12 5,559 6,348 3,822 4,974 04-8 04-8 . 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 1 785,66 1 903,88 1 227,64 1 495,12 5,559 6,348 3,822 4,974 1 785,66 1 903,88 1 227,64 1 495,12 5,559 6,348 3,822 4,974 1 785,66 1 903,88 1 227,64 1 495,12 5,559 6,348 3,822 4,974 04-16 04-16 04-16 04-16 7259 7274 7277 7278 1 785,66 1 903,88 1 227,64 5,559 6,348 3,822 6. 5 . 91 Official Journal of the European Communities No L 113/ 19 Negative United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 4,974 I \ \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pw Portugal Esc I \ II.........mm  100 kg  0406 90 85 04-16 7279 II 1 495,12 0406 90 89 04-15 7253 II  04-15 7254 l  04-15 7255 II 1 785,66 04-15 7256 II 1 903,88 04-15 7257 Il 1 227,64 04-15 7258 1 495,12 0406 90 91 04-8 7226 Il  04-8 7231 II 558,02 04-8 7232 li 762,04 0406 90 93 04-8 7226  ' 04-8 7231 Il 558,02 04-8 7232 Il 762,04 0406 90 97 04-8 7226 Il  04-8 7228 I 1 903,88 04-8 723a 1 495,12 04-8 7232 762,04 0406 90 99 04-8 7226 \  04-8 7228 I 1 903,88 \ 04-8 7230 II 1 495,12 04-8 7232 762,04 2309 10 15 23-14 7553 137,66 23-14 7554 l 275,31 23-14 7555 \ 412,97 23-14 7556 1 516,21 23-14 7557 578,16 I 23-14 7558 l 619,46 23-14 7559 I 21,51 I 23-14 7569 I 43,02 23-14 7573 I 64,53 I 23-14 7574 I 80,66 23-14 7577 I 90,34 23-14 7578 \ 96,80 23-14 7579 I 228,21 I 23-14 7580 l 456,42 23-14 7581 I 684,63 23-14 7582 I 855,79 23-14 7583 I 958,49 23-14 7584 1 026,95 23-14 7885  2309 10 19 23-14 7553 137,66 23-14 7554 I 275,31 23-14 7555 412,97 23-14 7556 516,21 \ 23-14 7557 578,16 5,559 6,348 3,822 4,974 1,737 2,527 1,737 2,527 6,348 4,974 2,527 6,348 4,974 2,527 0,539 1,079 1,618 2.023 2,265 2,427 0,084 0,169 0,253 0,316 0,354 0,379 0,894 1,788 2,683 3,353 3,756 4.024 0,539 1,079 1,618 2,023 2,265 No L 113/20 Official Journal of the European Communities 6 . 5 . 91 Negative CN code United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs . Dkr Lit FF Dr £ £ Irl 2309 10 19 2309 10 39 I Positive - Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc || I  100 kg  23-14 7558 ll 619,46 23-14 7559 I 21,51 23-14 7569 \ 43,02 23-14 7573 \ 64,53 23-14 7574 \ 80,66 23-14 7577 \ 90,34 23-14 7578 \ 96,80 23-14 7579 \ I 228,21 23-14 7580 \ 456,42 23-14 7581 \ 684,63 23-14 7582 l 855,79 23-14 7583 l 958,49 23-14 7584 \ 1 026,95 23-14 7885 \ I  23-14 7553 \ 137,66 23-14 7554 \ 275,31 23-14 7555 I 412,97 23-14 7556 I 516,21 23-14 7557 I 578,16 23-14 7558 \ 619,46 23-14 7559 \ 21,51 23-14 7569 \ 43,02 23-14 7573 \ 64,53 23-14 7574 \ 80,66 23-14 7577 \ 90,34 23-14 7578 I 96,80 23-14 7579 I 228,21 23-14 7580 I 456,42 23-14 7581 \ 684,63 23-14 7582 I 855,79 23-14 7583 \ 958,49 23-14 7584 \ 1 026,95 23-14 7885 l  23-14 7553 \ 137,66 23-14 7554 \ 275,31 23-14 7555 \ 412,97 23-14 7556 I 516,21 23-14 7557 \ 578,16 23-14 7558 I 619,46 23-14 7559 21,51 23-14 7569 43,02 23-14 7573 64,53 23-14 7574 80,66 23-14 7577 90,34 23-14 7578 96,80 2,427 0,084 0,169 0,253 0,316 0,354 0,379 0,894 1,788 2,683 3,353 3,756 4,024 0,539 1,079 1,618 2.023 2,265 2,427 0,084 0,169 0,253 0,316 0,354 0,379 0,894 1,788 2,683 3,353 3,756 4.024 0,539 1,079 1,618 2,023 2,265 2,427 0,084 0,169 0,253 0,316 0,354 0,379 2309 10 59 6. 5 . 91 Official Journal of the European Communities No L 113/21 Negative United Kingdom Denmark Italy France Greece Ireland CN code Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 10 59 2309 10 70 ||I \ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc II\ \ I  100 kg  23-14 7579 I 228,21 23-14 7580 \ \ 456,42 23-14 7581 \ 684,63 23-14 7582 855,79 23-14 7583 II 958,49 23-14 7584 II 1 026,95 23-14 7885 \  23-14 7553 137,66 23-14 7554 II 275,31 23-14 7555 412,97 23-14 7556 516,21 23-14 7557 \ 578,16 23-14 7558 619,46 23-14 7559 21,51 23-14 7569 \ 43,02 23-14 7573 l \ 64,53 23-14 7574 \ 80,66 23-14 7577 I 90,34 23-14 7578 96,80 23-14 7579 \ 228,21 23-14 7580 \ 456,42 23-14 7581 Il \ 684,63 23-14 7582 II \ 855,79 23-14 7583 Il 958,49 23-14 7584 II 1 026,95 23-14 7885  23-14 7553 Il 137,66 23-14 7554 Il 275,31 23-14 7555 Il 412,97 23-14 7556 Il 516,21 23-14 7557 II 578,16 23-14 7558 619,46 23-14 7559 II 21,51 23-14 7569 II 43,02 23-14 7573 64,53 23-14 7574 \ 80,66 23-14 7577 Il 90,34 23-14 7578 I. \ 96,80 23-14 7579 Il 228,21 23-14 7580 456,42 23-14 7581 II 684,63 23-14 7582 Il 855,79 23-14 7583 II 958,49 23-14 7584 Il 1 026,95 23-14 7885 \  0,894 1,788 2,683 3,353 3,756 4,024 0,539 1,079 1,618 2.023 2,265 2,427 0,084 0,169 0,253 0,316 0,354 0,379 0,894 1,788 2,683 3,353 3,756 4.024 0,539 1,079 1,618 2.023 2,265 2,427 0,084 0,169 0,253 0,316 0,354 0,379 0,894 1,788 2,683 3,353 3,756 4.024 2309 90 35 No L 113/22 Official Journal of the European Communities 6. 5 . 91 Negative CN code United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland £ Bfrs/Iirs Dkr Lit FF Dr £ Irl 2309 90 39 Positive , Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc ll|| \ \  100 kg  23-14 7553 ll 137,66 23-14 7554 li 275,31 23-14 7555 412,97 I 23-14 7556 || l 516,21 23-14 7557 ll 578,16 23-14 7558 1 619,46 23-14 7559 l 21,51 23-14 7569 I 43,02 23-14 7573 \ 64,53 \ 23-14 7574 \ \ 80,66 \ 23-14 7577 \ 90,34 23-14 7578 \ 96,80 23-14 7579 l 228,21 \ 23-14 7580 l 456,42 23-14 7581 l l 684,63 \ 23-14 7582 \ 855,79 23-14 7583 \ 958,49 \ 23-14 7584 I \ 1 026,95 \ 23-14 7885 l  23-14 7553 \ \ 137,66 23-14 7554 I 275,31 23-14 7555 I \ 412,97 \ 23-14 7556 I 516,21 l 23-14 7557 I 578,16 23-14 7558 I 619,46 23-14 7559 I \ 21,51 23-14 7569 l 43,02 l 23-14 7573 \ \ 64,53 \ 23-14 7574 \ 80,66 23-14 7577 I 90,34 23-14 7578 I 96,80 \ 23-14 7579 l 228,21 l 23-14 7580 l 456,42 23-14 7581 1 684,63 \ 23-14 7582 855,79 23-14 7583 \ 958,49 23-14 7584 1 026,95 23-14 7885  \ 23-14 7553 I 137,66 23-14 7554 \ 275,31 23-14 7555 I 412,97 23-14 7556 l 516,21 l 23-14 7557 578,16 23-14 7558 \ 619,46 23-14 7559 21,51 I 2309 90 49 0,539 1,079 1,618 2.023 2,265 2,427 0,084 0,169 0,253 0,316 0,354 0,379 0,894 1,788 2,683 3,353 3,756 4.024 0,539 1,079 1,618 2.023 2,265 2,427 0,084 0,169 0,253 0,316 0,354 0,379 0,894 1,788 2,683 3,353 3,756 4.024 0,539 1,079 1,618 2,023 2,265 2,427 0,084 2309 90 59 6: 5 . 91 Official Journal of the European Communities NoL 113/23 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Notes Belgium/ Luxem ­ bourg DM Fl Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  2309 90 59 2309 90 70 Table Additionalcode 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 43,02 64,53 80,66 90,34 96,80 228,21 456,42 684,63 855,79 958,49 1 026,95 137,66 275,31 412,97 516,21 578,16 619,46 21,51 43,02 64,53 80,66 90,34 96,80 228,21 456,42 684,63 855,79 958,49 1 026,95 0,169 0,253 0,316 0,354 0,379 0,894 1,788 2,683 3,353 3,756 4,024 0,539 1,079 1,618 2.023 2,265 2,427 0,084 0,169 0,253 0,316 0,354 0,379 0,894 1,788 2,683 3,353 3,756 4.024  % milk fat/100 kg product  a b 22,315 24,360 0,083 0,091  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or casemates/100 kg product - C 12,276 0,038 ' % lactic matter excluding added whey and/or lactose anA/or casein and/or caseinates/100 kg product  d 13,933 0,045 No L 113/24 Official Journal of the European Communities 6. 5 . 91 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta . Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 1,116 0,003  °/o sucrose/100 kg product  f 3,641 0,004 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg ofproduct, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 6. 5 . 91 Official Journal of the European Communities No L 113/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ C) (') C) (') O 307,54 307,54 307,54 307,54 307,54 307,54 307,54 307,54 364,11 364,11 364,11 0,360 0,360 0,360 0,360 0,360 0,360 0,360 0,360 0,433 0,433 0,433  100 kg of dry matter  315,26 315,26 315,26 0,433 0,433 0,433 Table Additionalcode 17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-6 7337 17-7 7340 17-7 7340 17-7 7340 17-7 7340 17-7 7340 17-10 7345 17-10 7346 17-10 7347 17-7 7340 17-11 7349 17-11 7350 17-11 7351 17-12 7353 17-10 7345 17-10 7346 17-8 7347 21-5 7419 21-6 7423 21-6 7424 21-6 7425  °/o sucrose content and 100 kg net  1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 o o o 3,641 3,641 3,641 0,0043 0,0043 0.0043  100 kg of dry matter  315,26 0,433  °/o sucrose content and 100 kg net  r .* 3 3 ) 3 3 3,641 3,641 3,641 3,641 3,641 3,641 3,641 0,0043 0,0043 0,0043 0,0043 0,0043 0,0043 0,0043  100 kg of dry matter  315,26 0,433 % sucrose content and 100 kg net - o o o 3,641 3,641 3,641 0,0043 0,0043 0,0043 No L 113/26 Official Journal of the European Communities 6. 5 . 91 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OT No L 151 , 30. 6 . 1968, p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (*) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation {EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in tne case of exports. Official Journal of the European Communities No L 113/276 . 5 . 91 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £  100 kg  1 253,96 1 339,75 1 775,04 4,024 4,473 6,336 1 253,96 1 339,75 1 775,04 4,024 4,473 6,336 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 Official Journal of the European Communities 6 . 5. 91No L 113/28 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pw Esc Bfrs/Lfrs Dkr Lit FF Dr £ lrl. £ 100 kg  7632 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 6585 7585 6586 7586 534,45 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 6 . 5 . 91 Official Journal of the European Communities No L 113/29 Positive Negative CN code Table Notes Germany Nether ­ lands Spain Portugal United KingdomAdditionalcode Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £ - 100 kg ­ 2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 480,31 519,35 471,95 No L 113/30 Official Journal of the European Communities 6. 5 . 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  Additional code Notes 7036 \ 7037 7040 7041 7042 7043 7044 I 7045 I 7046 I 7047 I 7048 I 7049 I 7050 I 7051 I 7052 I 7053 \ 7055 I 7056 I 7057 I 7060 I 7061 I 7062 I 7063 I 7064 II 7065 I 7066 II 7067 II 7068 II 7069 II 7070 II 7071 II 7072 I 7073 II 7075 II 7076 ll 7077 ll 7080 II 7081 II 7082 II 7083 II 7084 II 7085 II 7086 II 7087 II 7088 Il 526,66  605,31  674,12  739,66  831,42  565,70  644,35  713,16  778,70  870,46  610,06  688,71  757,52  823,06  657,96  736,61  805,42  940,47 3,018 1 019,12 3,112 1 087,93 3,193 1 153,47 3,271 1 245,23 3,380 979,51 3,066 1 058,16 3,160 1 126,97 3,241 1 192,51 3,319 1 284,27 3,428 1 023,87 3,120 1 102,52 3,214 1 171,33 3,295 1 236,87 3,373 1 071,77 3,180 1 150,42 3,274 1 219,23 3,355 1 830,78 5,875 1 909,43 5,969 1 978,24 6,050 2 043,78 6,128 2 135,54 6,237 1 869,82 - 5,923 1 948,47 6,017 2 017,28 6,098 2 082,82 6,176 No L 113/316. 5, 91 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ IrlDM F1 Pta Esc 100 kg - 1 914,18 1 992,83 2 061,64 1 962,08 2 040,73 5,977 6,071 6,152 6,037 6,131 7090 7091 70.92 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 C) C) o o C) o o (') o C) C) C) o o (l&gt; o (') (') C) ( l&gt; (') C) C) (') o C) C1) C) C) o i 1) C) ( l) (') o C) (') (f) C) 535,39 482,67 574,43 527,03 509,39 581,74 660,39 729,20 794,74 886,50 620,78 No L 113/32 Official Journal of the European Communities 6 . 5 . 91 Negative United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr lit FF Dr £ In 2,305 I \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc I \ \  100 kg   7146 0 699,43  7147 (') 768,24  \ 7148 o 833,78  I 7149 o 925,54 -  7150 C) 665,14  7151 o 743,79  7152 C) 812,60  \ 7153 o 878,14  7155 0 713,04  7156 o 791,69  \ 7157 C) 860,50  7160 0) 995,55  7161 C) I 1 074,20  7162 C) 1 143,01  7163 0 1 208,55  7164 C) 1 300,31  7165 C) 1 034,59  7166 o 1 113,24  7167 (l) 1 182,05  7168 o 1 247,59  7169 C) 1 339,35  7170 o 1 078,95  \ 7171 o 1 157,60  7172 C) 1 226,41  II 7173 C) I 1 291,95  II 7175 o 1 126,85  Il 7176 0) 1 205,50  Il 7177 C) 1 274,31  \ 7180 C) 1 885,86  \ 7181 o 1 964,51  II 7182 o 2 033,32  II 7183 C) 2 098,86  Il 7185 (l) 1 924,90  ll 7186 O 2 003,55  II 7187 O 2 072,36  7188 C) 2 137,90  II 7190 0 1 969,26  II 7191 o 2 047,91  II 7192 (') 2 116,72  II 7195 O 2 017,16  Il 7196 O 2 095,81  Il 7200 o   II 7201 O 497,08  II 7202 o 565,89  II 7203 C) 631,43 3,223 3,317 3,398 3,476 3,585 3,271 3,365 3,446 3,524 3,633 3,325 3,419 3,500 3,578 3,385 3,479 3,560 6,080 6,174 6,255 6,333 6,128 6,222 6,303 6,381 6,182 6,276 6,357 6,242 6,336 6 . 5 . 91 Official Journal of the European Communities No L 113/33 Positive Negative Germany Spam Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ . bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  723,197204 7205 7206 7207 7208 7209 7210 7211 7212 7213 72 15 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 O O O O O O 0) C) C) C) o n n o o o o o o o o o O o o o O (i) o o o o o o o n n o o o (i) o o o n 536,12  604,93 '  670,47  762,23  501,83  580,48  649,29  714,83  549,73  628,38  697,19  597,65  676,30  1 000,46 3,267 1 079,11 3,361 1 147,92 3,442 1 213,46 3,520 1 305,22 3,629 1 039,50 3,315 1 118,15 3,409 1 186,96 3,490 1 252,50 3,568 1 344,26 3,677 1 083,86 3,369 1 162,51 3,463 1 231,32 3,544 1 296,86 3,622 1 131,76 3,429 1 210,41 3,523 554,12  632,77  701,58  767,12  858,88  593,16  671,81  740,62  806,16  897,92  637,52  716,17  784,98  850,52  No L 113/34 Official Journal of the European Communities 6 . 5 . 91 Posiuve Negative Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 (') O O 0 C) O O (') (') O 0) O C) C) C) (') (') C) o C) n C) C) o O o (l) 0 C) 0) 0 o 0) A1) C) C) 0 0 (') o (l) C) C) o C) 685,42  764,07  832,88  733,34  811,99  1 073,90 3,540 1 152,55 3,634 1 221,36 3,715 1 286,90 3,793 1 378,66 3,902 1 112,94 3,588 1 191,59 3,682 1 260,40 3,763 1 325,94 3,841 1 417,70 3,950 1 157,30 3,642 1 235,95 3,736 1 304,76 3,817 1 370,30 3,895 1 205,20 3,702 1 283,85 3,796 1 253,12 3,760 688,95 2,285 767,60 2,379 836,41 2,460 901,95 2,538 993,71 2,647 727,99 2,333 806,64 2,427 875,45 2,508 940,99 2,586 1 032,75 2,695 772,35 2,387 851,00 2,481 919,81 2,562 985,35 2,640 820,25 2,447 898,90 2,541 967,71 2,622 868,17 2,505 946,82 2,599 1 134,79 3,774 1 213,44 3,868 1 282,25 3,949 1 347,79 4,027 6. 5 . 91 Official Journal of the European Communities No L 113/35 Positive Negative Germany Spam Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Put Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  C) o (') (') (') (') C) (') C ) (') (') (') C) C) (') C) (*) C ) (') o C) O C) 0) C) C) C) o 0 C) O 0 0 o C) C) (l) (') C) o C) C) (') (') C) 7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 1 439,55 4,136 1 173,83 3,822 1 252,48 3,916 1 321,29 3,997 1 386,83 4,075 1 218,19 3,876 1 296,84 3,970 1 365,65 4,051 1 266,09 3,936 1 344,74 4,030 786,98 2,642 865,63 2,736 934,44 2,817 999,98 2,895 1 091,74 3,004 826,02 2,690 904,67 2,784 973,48 2,865 1 039,02 2,943 1 130,78 3,052 870,38 2,744 949,03 2,838 1 017,84 2,919 1 083,38 . 2,997 918,28 2,804 996,93 2,898 1 065,74 2,979 966,20 2,862 1 044,85 2,956 1 182,24 3,983 1 311,05 4,237 1 329,70 4,158 1 395,24 4,236 1 487,00 4,345 1 221,28 4,031 1 299,93 4,125 1 368,74 4,206 1 434,28 4,284 1 265,64 4,085 1 344,29 4,179 1 413,10 4,260 1 313,54 4,145 1 392,19 4,239 1 159,38 3,994 1 238,03 4,088 No L 113/36 Official Journal of the European Communities 6 . 5 . 91 Positive Negative Spain Portugal Ireland CN code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs  Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  7602 7603 7604 7605 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 O O /I\ 0 0) C) o C) 0 o C) o 0 0 C) 0 C) o C) (l) (l) O o C) (l) C) (l) C) o C) o C) o o C) C) C) (l) o 0 0 C) 0 C) C) 1 306,84 4,169 1 372,38 4,247 1 464,14 4,356 1 198,42 4,042 1 277,07 4,136 1 345,88 4,217 1 411,42 4,295 1 503,18 4,404 1 242,78 4,096 1 321,43 4,190 1 390,24 4,271 1 455,78 4,349 1 290,68 4,156 1 369,33 4,250 1 338,60 4,214 1 302,65 4,604 1 381,30 4,698 1 450,11 4,779 1 515,65 4,857 1 341,69 4,652 1 420,34 4,746 1 489,15 4,827 1 554,69 4,905 1 386,05 4,706 1 464,70 4,800 1 533,51 4,881 1 433,95 4,766 1 512,60 4,860 1 156,59 4,305 1 235,24 4,399 1 304,05 4,480 1 369,59 4,558 1 195,63 4,353 1 274,28 4,447 1 343,09 4,528 1 408,63 4,606 1 239,99 4,407 1 318,64 4,501 1 387,45 4,582 1 287,89 4,467 1 366,54 4,561 1 487,04 5,535 1 565,69 5,629 1 634,50 5,710 1 526,08 5,583 6. 5 . 91 Official Journal of the European Communities No L 113/37 Positive Negative Germany Spain Portugal Ireland CN code Table Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl 100 kg ­ 1 604,73 1 673,54 1 570,44 1 649,09 5,677 5,758 5,637 5,731 1 817,50 1 896,15 1 964,96 1 856,54 1 935,19 6,764 6,858 6,939 6,812 6,906 6,866 6,960 1 900,90 1 979,55 705,88 784,53 2 147,95 2 226,60 2 186,99 2 265,64 1 119,69 1 198,34 Additional code Notes 7746 o 7747 (') 7750 0) 7751 C) 7758 \ 7759 \ 7760 (') 7761 o 7762 o 7765 (') 7766 o 7768 \ 7769 \ 7770 C) 7771 (') 7778 \ 7779 \ 7780 o 7781 0 ­ 7785 C) 7786 o 7788 \ 7789 \ 7798 0) 7799 C) 7800 7801 Il 7802 7805 7806 7807 7808 o 7809 o 7810 7811 \ 7818 « 7819 (') 7820 o 7821 o 7822 0) 7825 o 7826 o 7827 C) 7828 0) 7829 (') 7,994 8,088 8,042 8,136 3,238 3,332 8,370 8,464 8,545 8,418 8,512 8,593 8,472 8,566 2 608,24 2 686,89 2 755,70 2 647,28 2 725,93 2 794,74 488,50 2 691,64 2 770,29 760,96 839,61 2 663,32 2 741,97 2 810,78 2 702,36 2 781,01 2 849,82 1 174,77 1 253,42 8,575 8,669 8,750 8,623 8,717 8,798 3,443 3,537 No L 113/38 Official Journal of the European Communities 6. 5 . 91 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  2 746,72 2 825,37 1 179,68 8,677 8,771 3,487 C) C) C) O C) C) 0) o C) 0 C) C) C) ( l) C) C) C) (l) C) C) n o o o o o C) C) C) C) C) C) C) C) C) C) C) o C) C) C) C) C) C) n 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 488,35 527,39 479,99 470,02 No L 113/396 . 5 . 91 Official Journal of the European Communities Negative United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ Irl I \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc \ \ \  100 kg   l 7904 o 561,78  \ 7905 (')   7906 o   l 7907 (')   7908 (') . 509,06  7909 (1 ) 600,82  7910 (')   7911 C)   7912 o 487,88  \ 7913 o 553,42  I 7915 o   7916 o 466,97  II 7917 o 535,78  Il 7918 C)   7919 (') 514,89   Il 7940 (')   Il 7941 o   7942 o 514,63  \\ 7943 o 580,17  Il 7944 o 671,93  Il 7945 (')   II 7946 (') 484,86  7947 o 553,67  Il 7948 C) 619,21  7949 C) 710,97  II 7950 o   7951 C) 529,22  II 7952 C) 598,03  II 7953 C) 663,57  II 7955 o 498,47  Il 7956 C) \ 577,12  7957 C) 645,93  II 7958 (') 546,39  Il 7959 C) 625,04  II 7960 (') 532,40  II 7961 0) 611,05  7962 o 679,86  7963 C) 745,40  Il 7964 C) 837,16  II 7965 (') 571,44  li 7966 (') 650,09  II 7967 o \ 718,90  II 7968 (') 784,44  II 7969 (') 876,20  || 7970 C) 615,80 2,344 2,283 2,392 No L 113/40 Official Journal of the European Communities 6. 5 . 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Lit DrDM F1 Pta Esc £ Bfrs/Lfrs Dkr FF £ In  100 kg  2,337 2,319 7971 7972 7973 7975 7976 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 C) C) 0 0) C) o o O O 0 0 (') (') 0 0 C) C) C) (') C) 0) C) 694,45 763.26 828,80 663,70 742,35 811,16 711,62 790.27 826,14 904,79 973,60 1 039,14 1 130,90 865.18 943,83 1 012,64 1 078,18 909,54 988.19 1 057,00 957,44 1 036,09 2,296 3,075 3,169 3,250 3,328 3,437 3,123 3,217 3,298 3,376 3,177 3,271 3,352 3,237 3,331 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 29,50 62,36 99,78 137,91 196,68 285,18 442,52 442.52 619.53 619.53 796.54 796,54 796.54 973.55 973,55 973,55 973,55 973,55 973,55 973,55 0,105 0,223 0,356 0,493 0,702 1,019 1,581 1,581 2,213 2,213 2,845 2,845 2,845 3,477 3,477 3,477 3,477 3,477 3,477 3,477 6 . 5 . 91 Official Journal of the European Communities No L 113/41 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  5780 5781 5785 5786 579x 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 1 150,55 1 150,55 1 150,55 1 150,55 29,50 29,50 29,50 29,50 29,50 29,50 29,50 29,50 62,36 62,36 62,36 99,78 99,78 137,91 137,91 196,68 196,68 285,18 285,18 442,52 442,52 4,109 4,109 4,109 4,109 0,105 0,105 0,105 0,105 0,105 0,105 0,105 0,105 0,223 0,223 0,223 0,356 0,356 0,493 0,493 0,702 0,702 1,019 1,019 1,581 1,581 Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 67 lx 672x 673x 674x 6750 6751 6760 6761 6762 6765 26,00 54,95 87,92 121,52 173,30 251,29 389,94 389,94 545,91 545,91 701,88 701,88 701,88 857,86 857,86 857,86 857,86 0,091 0,193 0,309 0,428 0,610 0,884 1,372 1,372 1,921 1,921 2,470 2,470 2,470 3,018 3,018 3,018 3,018 No L 113/42 Official Journal of the European Communities 6; 5 . 91 Positive Negative Germany Portugal United Kingdom Ireland CN code Table Nether ­ lands Spain F1 Pta Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Esc £ £ Irl 100 kg  Additional code Notes 6766 6770 6771 \ 6780 \ 6781 l 6785 l 6786 l 679x l 6808 \ 6809 l 6818 l 6819 \ 682x \ 6830 \ 6831 \ 6838 II 684x 685x \ 686x 687x 690x 691x II 694x Il 695x 696x Il 697x 698x 699x 857,86 3,018 857,86 3,018 857,86 3,018 1 013,83 3,567 1 013,83 3,567 1 013,83 3,567 1 013,83 3,567 26,00 0,091 26,00 0,091 26,00 0,091 26,00 0,091 26,00 0,091 26,00 0,091 26,00 0,091 26,00 0,091 54,95 0,193 54,95 0,193 54,95 0,193 87,92 0,309 87,92 0,309 121,52 0,428 121,52 0,428 173,30 0,610 173,30 0,610 251,29 0,884 251,29 0,884 389,94 1,372 389,94 1,372 6. 5. 91 Official Journal of the European Communities No L 113/43 (') If die goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table*. The tables are reprinted (OJ No L 122, 14. 5. 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than die glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. .Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 113/44 Official Journal of the European Communities 6 . 5 . 91 ANNEX II Monetary coefficients Products Member States I Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,036 1,010 1,010 1,036 1,010 1,036 1,010     1,232 1,232 1,021 1,092 1,092 1,151 1,057 1,232 1,092 1,232 1,092  0,949 0,955 0,963 0,959 0,990 0,955 0,959 0,955 0,963 